Citation Nr: 0008179	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-45 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut




THE ISSUE

Entitlement to service connection for mucinous carcinoma of 
the abdomen (pseudomyxoma peritonei) with metastases, claimed 
as secondary to exposure to Agent Orange.




ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 decision by the 
RO.  The Board remanded the veteran's appeal in August 1997 
for further evidentiary development.


FINDINGS OF FACT

1.  By a decision entered in August 1996 the RO denied a 
claim of service connection for mucinous carcinoma of the 
abdomen (pseudomyxoma peritonei) with metastases, claimed as 
secondary to exposure to Agent Orange.

2.  The veteran perfected an appeal of the RO's August 1996 
decision.

3.  The veteran died on June [redacted], 1997.

4.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, if a claimant perfects an 
appeal to the Board of an adverse determination with regard 
to his entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, then dies 
before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334.  
38 U.S.C.A. §§ 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).

In the present case, the record shows that, by a decision 
entered in August 1996, the RO denied a claim of service 
connection for mucinous carcinoma of the abdomen 
(pseudomyxoma peritonei) with metastases, claimed as 
secondary to exposure to Agent Orange.  The record further 
shows that the veteran perfected an appeal of that 
determination to the Board and the Board issued a remand on 
August 15, 1997.  Unfortunately, the veteran had died on 
June [redacted], 1997.  Under applicable law, outlined above, because 
the Board has not had an opportunity to finally adjudicate 
the veteran's appeal, his death operates to deprive the Board 
of jurisdiction to proceed to the merits of his claim.  The 
veteran's appeal that was pending before the Board must 
therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeal or any derivative 
claim brought by a survivor of the veteran.


ORDER

The veteran's appeal of the August 1996 decision is 
dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

